UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6960


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER RUIZ HENRIQUEZ, a/k/a Walter Alexander Ruiz, a/k/a
Carlos,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:06-cr-00232-FL-1; 5:11-cv-00142-FL)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Ruiz Henriquez, Appellant Pro Se. Imelda Jean Pate, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter      Ruiz    Henriquez       seeks    to    appeal       the   district

court’s    order      accepting    the    recommendation            of    the   magistrate

judge and dismissing as untimely his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.        The    order    is     not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)         (2006).              A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies         this      standard       by      demonstrating            that

reasonable       jurists       would     find    that     the        district      court’s

assessment       of    the     constitutional         claims        is     debatable       or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both    that     the    dispositive          procedural        ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Henriquez has not made the requisite showing.                           Accordingly,

we deny Henriquez’s motion for a certificate of appealability

and dismiss the appeal.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3